I concur in the views expressed by Judge Simpson, but will add, further, that, in my opinion, the fourth element necessary to constitute a joint venture is lacking, namely, that of an equal right to a voice in the performance of the undertaking and an equal right of control over the agencies used in the performance. The facts in this case, as I view them, do not support an inference that respondent had any right of control over the automobile used on the trip, or that it was within the contemplation of the parties that any such right was conferred upon him. The inferences, I think, are to the contrary.